Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer readable storage medium can include non-transitory media. Non-transitory media does not fall in one of the four categories of patent eligible subject matter. Examiner suggests including changing the language to “non-transitory computer-readable storage medium.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forman(US 2004/0030882).

Regarding claim 2, Forman discloses method of claim 1, further comprising: forbidding, in response to determining that the first APP which is being started in foreground exists, preloading the APP to be preloaded(Paragraphs 25, 29, A check is then made 70 whether it is worthwhile to pre-start another process instance. If not, 70, NO-path, the process loops back to the next event initiation 10)
Regarding claim 3, Forman discloses method of claim 1, wherein judging whether the first APP which is being started in foreground exists or not comprises: judging whether the first APP in a starting stage exists in foreground or not, wherein the starting stage is from an initial starting moment of the first APP to a complete display moment of a display interface of the first APP(Paragraphs 25, 29, A check is then made 70(Enough idles resources?) whether it is worthwhile to pre-start another process instance. Pre-start particular applications installed 103 if at least one-quarter of virtual memory is unused and the screen saver is activated, thereby checking if a first application has been started in the foreground).

Regarding claim 5, Forman discloses e method of claim 4, wherein releasing the preloaded starting resource corresponding to the APP to be preloaded comprises: releasing an active window exclusive lock occupied by the APP to be preloaded(Paragraph 34, pre-process instance is deleted 92).
Regarding claim 6, Forman discloses method of claim 1, wherein preloading the APP to be preloaded comprises: preloading, based on a preloading active window stack which is pre-created(Paragraph 19, An operating system feature is provided that manages the pre-starting, or pre-launching, of application programs, referred herein as application program "pre-start process instances."), an APP interface corresponding to the APP to be preloaded, a boundary coordinate of the preloading active window stack being located outside a coordinate range of a display screen(Paragraph 25, For example, normal Windows wait-type splash screens, timer icons, and the like provided by the application programmer while an application is fully launching are simply not displayed).
Regarding claim 7, Forman discloses method of claim 6, further comprising: migrating, in response to receiving an instruction for starting a target APP in the APP to be preloaded, an APP interface corresponding to the target APP in the preloading active window stack to the display screen for displaying(Paragraph 19,  At a time later, when the user selects--e.g., mouse "clicks" an icon to launch one of these programs for actual use, the operating system uses the pre-start process instances).
Regarding claim 8, Forman discloses a device for Application (APP) preloading, comprising: a memory for storing a computer program; and a processor, wherein the processor is configured to 
Regarding claim 9, Forman discloses device of claim 8, wherein the processor is further configured to execute the computer program to implement a step of: forbidding, in response to determining that the first APP which is being started in foreground exists, preloading the APP to be preloaded(Paragraphs 25, 29, A check is then made 70 whether it is worthwhile to pre-start another process instance. If not, 70, NO-path, the process loops back to the next event initiation 10).
Regarding claim 10, Forman discloses device of claim 8, wherein the processor is configured to execute the computer program to further implement a step of: judging whether the first APP in the starting stage exists in foreground or not, wherein the starting stage is from an initial starting moment of the first APP to a complete display moment of a display interface of the first APP(Paragraphs 25, 29, A check is then made 70(Enough idles resources?) whether it is worthwhile to pre-start another process instance. Pre-start particular applications installed 103 if at least one-quarter of virtual memory is unused and the screen saver is activated, thereby checking if a first application has been started in the foreground).

Regarding claim 12, Forman discloses device of claim 11, wherein the processor is configured to execute the computer program to further implement a step of: releasing an active window exclusive lock occupied by the APP to be preloaded(Paragraph 34, pre-process instance is deleted 92).
Regarding claim 13, Forman discloses device of 8, wherein the processor is configured to execute the computer program to further implement a step of: preloading, based on a preloading active window stack which is pre-created(Paragraph 19, An operating system feature is provided that manages the pre-starting, or pre-launching, of application programs, referred herein as application program "pre-start process instances."), an APP interface corresponding to the APP to be preloaded, a boundary coordinate of the preloading active window stack being located outside a coordinate range of a display screen(Paragraph 25, For example, normal Windows wait-type splash screens, timer icons, and the like provided by the application programmer while an application is fully launching are simply not displayed).
Regarding claim 14, Forman discloses device of claim 13, wherein the processor is configured to execute the computer program to further implement a step of: migrating, in response to receiving an instruction for starting a target APP in the APP to be preloaded, an APP interface corresponding to the target APP in the preloading active window stack to the display screen for displaying(Paragraph 19,  At a time later, when the user selects--e.g., mouse "clicks" an icon to launch one of these programs for actual use, the operating system uses the pre-start process instances).

Regarding claim 16, Forman discloses a terminal, having the device for Application (APP) preloading of claim 8(Paragraph 11, Computer).
Regarding claim 17, Forman discloses terminal of claim 16, further comprising a circuit board, wherein the memory and the processor are arranged on the circuit board(Paragraphs 7, 11, computer,  microprocessor integrated circuit used for the central processing unit (CPU) and integrated circuit memory).
Regarding claim 18, Forman discloses terminal of claim 16, further comprising a power circuit for providing power to each circuit of the terminal(Paragraph 11, Computer, Inherent a computer has power circuit for providing power).
Regarding claim 19, Forman discloses terminal of claim 16, further comprising at least one of: a peripheral interface, a Radio Frequency (RF) circuit, an audio circuit, a speaker, a power management chip, an I/O subsystem, an input/control device, a touch screen, or an external port(Paragraph 11, Computer, Paragraph 19, Mouse).
Regarding claim 20, Forman discloses terminal of claim 17, further comprising a shell, wherein the circuit board is arranged in a space enclosed by the shell(Paragraph 11, Computer).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/Primary Examiner, Art Unit 2187